[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION (#110)
The defendant's motion for articulation (#110) is granted. In order to prevail on a motion for summary judgment, "[t]he movant must [make a showing] that it is quite clear what the truth is, and that excludes any real doubt as to the existence of any genuine issue of material fact." (Internal quotation marks omitted.) Miller v. United Technologies Corp., 233 Conn. 732,751-52, 660 A.2d 810 (1995). The June 5, 1995 agreement between the plaintiff and PDC Associates, raises a genuine issue of material fact as to whether the defendant acquired title to the subject property from PDC Associates by virtue of the July 8, 1996 quitclaim deed. A quitclaim deed purports to transfer nothing more than the interest which the grantor may have, if any. Black's Law Dictionary, p. 1251 (6th Ed. 1990). Accordingly, the defendant's motion for summary judgment (#105) was denied.
HICKEY, J.